957 A.2d 876 (2008)
289 Conn. 919
Michael CHRISTIANI et al.
v.
BENEFITPOINT, INC., et al.
Supreme Court of Connecticut.
Decided September 10, 2008.
Stuart D. Rosen, Ann M. Siczewicz and Michael D. Blanchard, Hartford, in support of the petition.
Stephen E. Pliakas, Waterbury, in opposition.
The petition by the defendants Benefitpoint, Inc., Benefitcard Systems, Inc., and Mark Pulido for certification for appeal from the Appellate Court (AC 29749) is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.